Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “sensor identifier” in claims 3 and 10 is not clearly defined or implicitly shown in the specification, so it is unclear where support for such a limitation is found.  Applicant may not claim a thing the scope of which is not clearly defined by the specification. 
Claims 18 and 19 are not supported by the specification.  The spec merely states an item may be automatically registered, but does not disclose a step of identifying the apparel as associated with the company, and is completely silent as to any request or confirmation of such a process.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 use the term “sensor identifier”.  It is not clear if this means simply an identifier for the whole device, or for a specific sensor, though there is no support in the specification for identifying an individual sensor.  Thus the record is not clear, as applicant could have simply claimed an identifier or a device identifier but brings in language not supported by the specification. It is assumed for examination that applicant is referring to an identifier of the entire sensor device. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102(a)(2( as being anticipated by Shim (US 2016/0354042).
1. Shim discloses an electronic device embedded in an article of apparel for monitoring an individual engaged in a physical activity, the electronic device comprising: 
a sensor device configured to detect data relating to the physical activity; [0059] a memory configured to store the detected data [0059 the detected data including motion and other physical data is in a phone configured to use the obtained information, meaning the information is stored] and to store payment data associated with the individual [0297-0299, financial data such as card data for payments is stored]; a wireless interface configured to communicate with an external communication device [0296, wireless payments such as NFC may be made]; and one or more processors communicatively coupled to the wireless interface, [at least processor 180] the one or more processors configured to: 
receive a transaction request from the external communication device; and cause the wireless interface to transmit the payment data to the external communication device in response to the receiving of the transaction request.  [0313]
2. The electronic device of claim 1, wherein the one or more processors are further configured to: receive a request for authentication data from the external communication device; and cause the wireless interface to transmit the authentication data to the external communication device in response to the receiving of the request.  [0302, the request for payment also includes the need for authentication data]
3. The electronic device of claim 2, wherein the authentication information comprises a sensor identifier.  [0101-0102, the sensor device is identified]
4. The electronic device of claim 2, wherein the authentication information comprises personal identification information of the individual.  [0102, user identity module]
5. The electronic device of claim 1, wherein the payment data comprises a financial account number.  [0125]
6. The electronic device of claim 1, wherein the payment data comprises an identification of a financial institution. [0125, payment card data inherently identifies an institution or no payment can occur]  
8. A method for carrying out a financial transaction using an electronic device embedded in an article of apparel for monitoring an individual engaged in a physical activity, the method comprising: detecting data relating to the physical activity; storing the detected data [0059 physical data detected, stored and used by the device] and payment data associated with the individual in a memory [0297-0299, card data stored]; 
receiving a transaction request from an external communication device; and transmitting the payment data to the external communication device in response to the receiving of the transaction request.  [0313]
9. The method of claim 8, further comprising: receiving a request for authentication data from the external communication device; and transmitting the authentication data to the external communication device in response to the receiving of the request.  [0302]
10. The method of claim 9, wherein the authentication information comprises a sensor identifier.  [0101-0102]
11. The method of claim 9, wherein the authentication information comprises personal identification information of the individual.  [0102]
12. The method of claim 8, wherein the payment data comprises a financial account number.  [0125]
13. The method of claim 8, wherein the payment data comprises an identification of a financial institution.  [0125, payment card data is stored which inherently means a financial institution is identified, or no payment could be made]


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Os (US 2016/0358134 A1)
Regarding claims 1 and 8, Van Os discloses a method and an electronic device embedded in an article of apparel (watch) for monitoring an individual engaged in a physical activity, the electronic device comprising: a sensor device configured to detect data relating to the physical activity; [the device detects user activity including swiping, pressing, force 0090, 0096]
a memory configured to store the detected data and to store payment data associated with the individual; a wireless interface configured to communicate with an external communication device; and one or more processors communicatively coupled to the wireless interface, [0030 payment card identification is stored and may be displayed on the interface and communicated for payments] the one or more processors configured to: 
receive a transaction request from the external communication device; and cause the wireless interface to transmit the payment data to the external communication device in response to the receiving of the transaction request.  [0284-0285, a request is received and payment data is send via contactless transaction]
2. The electronic device of claim 1, wherein the one or more processors are further configured to: receive a request for authentication data from the external communication device; and cause the wireless interface to transmit the authentication data to the external communication device in response to the receiving of the request.  [0253 and 0324, the information is confirmed and authorized]
3. The electronic device of claim 2, wherein the authentication information comprises a sensor identifier.  [0094, RF communication occurs requiring the device to be identified by a SIM or the like]
4. The electronic device of claim 2, wherein the authentication information comprises personal identification information of the individual.  [0241]
5. The electronic device of claim 1, wherein the payment data comprises a financial account number.  [0240]
6. The electronic device of claim 1, wherein the payment data comprises an identification of a financial institution. [0240]
7. The electronic device of claim 1, wherein the payment data comprises an apparel account identifier.  [0253, a separate account is used related to loyalty with the seller, apparel or otherwise is not a patentable distinction any company apparel or otherwise would not change how the invention works. It may be used for discount indicating it would be sent with payment information]
9. The method of claim 8, further comprising: receiving a request for authentication data from the external communication device; and transmitting the authentication data to the external communication device in response to the receiving of the request.  [0253 and 0324, the information is confirmed and authorized]
10. The method of claim 9, wherein the authentication information comprises a sensor identifier.   [0094, RF communication occurs requiring the device to be identified by a SIM or the like]
11. The method of claim 9, wherein the authentication information comprises personal identification information of the individual.  [0240]
12. The method of claim 8, wherein the payment data comprises a financial account number.  [0240]
13. The method of claim 8, wherein the payment data comprises an identification of a financial institution.  [0240]
14. The method of claim 8, wherein the payment data comprises an apparel account identifier.  [0253, a separate account is used related to loyalty with the seller, apparel or otherwise is not a patentable distinction any company apparel or otherwise would not change how the invention works]
15. A method for carrying out a financial transaction, comprising: detecting a sensor device embedded within an article of apparel; transmitting a transaction request to the sensor device; receiving payment information from the sensor device; [0284-0285, a request is received and payment data is send via contactless transaction]
communicating with a financial institution associated with the payment information; and receiving payment confirmation from the financial institution.  [0241]
16. The method of claim 15, further comprising: transmitting a request for authentication data to the sensor device; and receiving authentication data in response to the request.  [0253 and 0324, the information is confirmed and authorized]
17. The method of claim 16, wherein the authentication data comprises identification information of the individual. [0240]
18. The method of claim 16, wherein the authentication data comprises an apparel account identifier associated with an apparel company.  [0253, a separate account is used related to loyalty with the seller, apparel or otherwise is not a patentable distinction any company apparel or otherwise would not change how the invention works]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Fernandes (US 2006/0000900 A1)
Regarding claim 19, Van Os The method of claim 18, further comprising sending loyalty purchase information, but does not expressly discloses identifying an item associated with the financial transaction as being an item of apparel branded by the apparel company; and transmitting a registration request to the apparel company to register.  Fernandes discloses identifying an item associated with the financial transaction as being an item of apparel branded by the apparel company; and transmitting a registration request to the apparel company to register. [0122, a particular item is purchased triggering automatic registration with a loyalty program]  Therefore it would have been obvious to one of ordinary skill in the art to report and register an time to a company and automatically register it, as it is the function of loyalty programs to track items and depending on a user to manually register each item would result in missed opportunities for tracking. 
20. the combination discloses the method of claim 19, further comprising receiving confirmation from the apparel company that the item of apparel has been registered to the individual's apparel account.  [Fernanded, 0122, the user receives credit for the financial transaction in the merchant loyalty program]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648